The consideration recited in the deed from George N. Briggs to Nathan N. Briggs is two thousand dollars, and it is contended that this recital is binding upon Nathan N. Briggs, not only as between himself and the grantor, but also as between himself and the plaintiffs. Whether or not the deed can be contradicted in this particular between the original parties it is unnecessary here to determine, though we are inclined to that line of authorities which treats such a recital as prima facie evidence only, that may be rebutted by proof of the actual consideration. There may be many causes to induce the parties to express in the deed a different consideration from that actually agreed to be paid, and to hold them bound by that which is expressed would often work great injustice. But if the rule be otherwise between the original parties, we do not think it should govern the present case. The effect of the proceedings is to substitute the plaintiffs to the right of George N. Briggs, so far as to enable them to enforce the payment of so much of the consideration as remains unpaid, or was paid with notice of their claim, and we do not think this should entitle them to claim a greater amount than that which was actually agreed upon, though a greater may have been expressed in the deed.
Exceptions overruled. *Page 492